DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 10 OCTOBER 2019 has been considered.  Current pending claims are Claims 1-20 and are considered on the merits below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 OCTOBER 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 19 MAY 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 16 DECEMBER 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 09 AUGUST 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
In [0046, 0056, 0058], there is mention of the claims.  These instances should be deleted.  
In [0101], there is reference to (79), it is unclear to the Examiner if this is an embodiment or a reference number.  In the drawings, there isn’t a Figure 79 or an example 79 or reference character 79.
The use of the term TEKLIND®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
In each instance of TEKLIND® it is missing the proper symbol indicating use in commerce such as ™, SM , or ®.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 7C, character 214.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims draws reference to a first engagement member and a second engagement member, which is subject matter no properly described in the application as filed.  While it is clear the first and second engagement member engage with each other to lock the first cap body in place with the receptacle at a locked configuration; these engagements are not described or mentioned in the application as filed.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the outlet".  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the cap".  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the engagement".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 9, 10, 12, 14, 15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PLANTE, US Publication No. 2012/0325721 A1, submitted on the Information Disclosure Statement on 16 DECEMBER 2020, US Patent Documents Cite No. A9.
Applicant’s invention is drawn towards a device, a DNA sample collection system. 
Regarding Claim 1, the PLANTE reference discloses a DNA sample collection system, abstract, saliva sample collection system, the DNA sample collection system comprising: a receptacle having a closed end, Figure 1, receiving vessel 1 has closed end at bottom, [0035], an open end configured to receive a DNA sample, Figure 1, receiving vessel 1 has entrance aperture 4, [0035], and a first engagement member, Figure 1, thread set system 8, [0035]; a cap removably engaged with the receptacle, Figure 1, cap 2, [0035], the cap having a first cap body, Figure 1, see sealing cap 2 has surface 15, [0035], a second cap body movable relative to the first cap body, Figure 1, location of where thin-film membrane or foil 13, [0035], and a second engagement member, Figure 1, cooperating threading set 11, [0035], the second engagement member configured to be engaged with the first engagement member to lock the first cap body in place with the receptacle at a locked configuration, Figure 1-3, see engagement of thread set system 8 and complementary and cooperating thread set 11, the first cap body closing the open end of the receptacle at the locked configuration, Figure 2 and 3, [0038]; and a reservoir carried by the cap, the reservoir configured to carry a stabilization fluid and be sealed by a sealing member that is secured in place by the second cap body, Figure 1, liquid tight reservoir 12 contains therein a special formula and sealed by a thin-film member or foil 13, [0035], wherein, at the locked configuration, the second cap body is further movable relative to the first cap body that is locked in place with the receptacle, Figure 2 and 3, [0038], and a further movement of the second cap body displaces the sealing member relative to the first cap body to release the stabilization fluid to the receptacle, Figure 2 and 3, [0014, 0038].
Additional Disclosures Included are: Claim 2: wherein the DNA sample collection system of claim 1, wherein the first engagement member is a first thread and the second engagement member is a second thread complementary to the first thread to lock the first cap body in place with the receptacle, Figure 2 and 3, [0035, 0038].; Claim 4: wherein the  DNA sample collection system of claim 1, wherein the further movement is a rotational movement of the second cap body relative to the first cap body, Figure 1-3, [0035, 0038].; Claim 5: wherein the DNA sample collection system of claim 4, wherein the first cap body is configured to be rotated in a first direction relative to the receptacle to reach the locked configuration that locks the first cap body in place with the receptacle; and wherein the second cap body is configured to be rotated in a second direction opposite the first direction to release the stabilization fluid to the receptacle, [0035, 0038].; and Claim 9: wherein the DNA sample collection system of claim 1, wherein the second cap body comprises complementary threading to the first cap body which enables the second cap body to rotate past the locked configuration, the rotation of the second cap body past the locked configuration causing the sealing member to move away from an outlet of the reservoir to release the stabilization fluid, Figure 2 and 3.
Applicant’s invention is drawn towards a device, a DNA sample collection system. 
Regarding Claim 10, the PLANTE reference discloses a DNA sample collection system, abstract, saliva sample collection system, the DNA sample collection system comprising: a receptacle having a closed end, Figure 1, receiving vessel 1 has closed end at bottom, [0035], an open end configured to receive a DNA sample, Figure 1, receiving vessel 1 has entrance aperture 4, [0035], and a first thread, Figure 1, thread set system 8, [0035]; a cap removably engaged with the receptacle, Figure 1, cap 2, [0035], the cap having a second thread configured to be engaged with the first thread to lock the cap in in place with the receptacle at a locked configuration closing the open end of the receptacle, Figure 1, cooperating threading set 11, [0035]; and a reservoir carried by the cap, Figure 1, liquid tight reservoir 12, [0035], the reservoir configured to carry a stabilization fluid and be sealed by a sealing member that that is secured in place by the cap, Figure 1, liquid tight reservoir 12 contains therein a special formula and sealed by a thin-film member or foil 13, [0015, 0035, 0038], wherein the sealing member is displaceable by a movement of the cap relative to the receptacle to release the stabilization fluid to the receptacle, Figure 2 and 3, [0035, 0038].
Additional Disclosures Included are: Claim 12: wherein the DNA sample collection system of claim 10, wherein the cap comprises a first cap body, Figure 1, see sealing cap 2 has surface 15, [0035], and a second cap body, Figure 1, thin-film membrane or foil 13, [0035], and the movement of the cap to displace the sealing member is a rotational movement of the second cap body relative to the first cap body to unseal the outlet of the reservoir to release stabilization fluid, Figure 1-3, [0035, 0038].; Claim 14: wherein the DNA sample collection system of claim 12, wherein the first cap body is configured to be rotated in a first direction relative to the receptacle to reach the locked configuration that locks the first cap body in place with the receptacle; and wherein the second cap body is configured to be rotated in a second direction opposite the first direction to release the stabilization fluid to the receptacle, [0035, 0038].; and Claim 15: wherein the DNA sample collection system of claim 12, wherein the second cap body comprises complementary threading to the first cap body which enables the second cap body to rotate past the locked configuration, the rotation of the second cap body past the locked configuration causing the sealing member to move away from an outlet of the reservoir to release the stabilization fluid, Figure 2 and 3, [0035, 0038].
Applicant’s invention is drawn towards a method. 
Regarding Claim 19, the PLANTE reference discloses a method of collecting a DNA sample, Figure 1-3, [0035, 0038], the method comprising: receiving, at an open end of a receptacle, Figure 1, receiving vessel 1 has entrance aperture 4, [0035], to receive saliva sample, [0018, 0019], a DNA sample, [0018], the receptacle having a closed end and a first engagement member, Figure 1, receiving vessel 1 has closed end at bottom and a thread set system 8, [0035]; closing the open end of the receptacle, Figure 2 and 3, [0035, 0038], by engaging the first engagement member with a second engagement member configured to removably engage with the receptacle in a locked configuration, Figure 1-3, thread set system 8 and cooperating threading set 11 engage and lock into place, [0035], the cap, Figure 1, sealing cap 2, [0035], having a first cap body, Figure 1, see sealing cap 2 has surface 15, [0035], and a second cap body, Figure 1, location of where thin-film membrane or foil 13, [0035], and the engagement of the first engagement member with the second engagement member locking the first cap body in place with the receptacle, Figure 2 and 3, see engagement of thread set system 8 and complementary cooperating threading set 11, [0035, 0038]; and releasing, from a reservoir carried by the cap, a stabilization fluid to the receptacle, the stabilization fluid released from the receptacle in response to a movement of the second cap body relative to the first cap body displacing a sealing member held in place by the second cap body to seal the reservoir, Figure 2 and 3, [0014, 0038].
Additional Disclosure Included is: Claim 20: wherein the method of claim 19, wherein releasing a stabilization fluid comprises: rotating the second cap body relative to the first cap body to displace the sealing member; and responsive to the rotation, releasing the stabilization fluid into the reservoir, Figure 2-3, [0014, 0035, 0038].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over PLANTE, US Publication No. 2012/0325721 A1, submitted on the Information Disclosure Statement on 16 DECEMBER 2020, US Patent Documents Cite No. A9, and further in view of BIADILLAH, US Publication No. 2014/0120531 A1. 
Regarding Claims 3 and 11, the PLANTE reference discloses the claimed invention, but is silent in regard to wherein the first engagement member is a nodule and the second engagement member is a slot through the first cap body, the slot having a locking groove at one end, the nodule configured to be received at the locking groove at the locked configuration to lock the first cap body in place with the receptacle. 
The BIADILLAH reference discloses a DNA sample collection system, abstract, device for collecting and processing samples of bodily fluids containing cells, a receptacle having a closed end, Figure 1A, 2A, 5A, tube 14 has closed end at bottom, [0095, 0097], an open end configured to receive a DNA sample, Figure 1A, 2A, 5A, tube 14 has open end at top, [0095, 0097], and a first engagement member, Figure 5A, complimenting coupling feature or flange 92, [0102]; a cap removably engaged with the receptacle, Figure 1A, 2A, 5A, cap 12, [0091], the cap having a first cap body, Figure 1A, 2A, 5A, cap 12 has a body at top surface, a second cap body movable relative to the first cap body, Figure 1A, 2A, 5A, lower portion of cap 12, and a second engagement member, Figure 5A, wedge 90, [0102], the second engagement member configured to be engaged with the first engagement member to lock the first cap body in place with the receptacle at a locked configuration, Figure 5B, [0091, 0103], the first cap body closing the open end of the receptacle at the locked configuration, Figure 1A, 2A, 5A; and a reservoir carried by the cap, Figure 1A, 2A, 5A, interior space 20, [0091],  the reservoir configured to carry a stabilization fluid, [0092], and be sealed by a sealing member that is secured in place by the second cap body, Figure 1A, member 50, [0095] wherein, at the locked configuration, the second cap body is further movable relative to the first cap body that is locked in place with the receptacle, and a further movement of the second cap body displaces the sealing member relative to the first cap body to release the stabilization fluid to the receptacle, [0095], wherein the first engagement member is a nodule and the second engagement member is a slot through the first cap body, the slot having a locking groove at one end, the nodule configured to be received at the locking groove at the locked configuration to lock the first cap body in place with the receptacle, Figure 5A, 5B, wedge 90 and flange 92 engage and lock configuration into place with each other, Figure 5A, 5B, [0102, 0103]. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the first engagement member so that it is a nodule and the second engagement member is a slot through the first cap body, the slot having a locking groove at one end, the nodule configured to be received at the locking groove at the locked configuration to lock the first cap body in place with the receptacle as taught by BIADILLAH to prevent at least the sample donor from contaminating the sample body fluid that was deposited in the tube, as well as protect the sample donor from contact with the sample preservation solution, [0102]. 
Regarding Claim 13, the PLANTE reference discloses the claimed invention, but is silent in regard to wherein the second cap body comprises a hollowed reservoir comprising an outlined and a compressible member such that movement of the second cap compresses the compressible member, the compression moving the second cap body into the locked configuration with the first cap body.
The BIADILLAH reference discloses a DNA sample collection system, abstract, device for collecting and processing samples of bodily fluids containing cells, a receptacle having a closed end, Figure 1A, tube 14 has closed end at bottom, [0095], an open end configured to receive a DNA sample, Figure 1A, tube 14 has open end at top, [0095], and a first engagement member, Figure 1A, engagement feature 28, [0091]; a cap removably engaged with the receptacle, Figure 1A, cap 12, [0091], the cap having a first cap body, Figure 1A, cap 12 has a body, a second cap body movable relative to the first cap body, Figure 1A, blocking member 46, [0093-0095], and a second engagement member, Figure 1A, cap engagement features 34, [0091], the second engagement member configured to be engaged with the first engagement member to lock the first cap body in place with the receptacle at a locked configuration, [0091], the first cap body closing the open end of the receptacle at the locked configuration, Figure 1A; and a reservoir carried by the cap, Figure 1A, interior space 20, [0091],  the reservoir configured to carry a stabilization fluid, [0092], and be sealed by a sealing member that is secured in place by the second cap body, Figure 1A, member 50, [0095] wherein, at the locked configuration, the second cap body is further movable relative to the first cap body that is locked in place with the receptacle, and a further movement of the second cap body displaces the sealing member relative to the first cap body to release the stabilization fluid to the receptacle, [0095], wherein the second cap body comprises a hollowed reservoir comprising an outlined and a compressible member such that movement of the second cap compresses the compressible member, the compression moving the second cap body into the locked configuration with the first cap body, [0093-0095], interior space 20.
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the second cap body comprises a hollowed reservoir comprising an outlined and a compressible member such that movement of the second cap compresses the compressible member, the compression moving the second cap body into the locked configuration with the first cap body for holding a preservative solution (which may be toxic), [0081].  
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over PLANTE, US Publication No. 2012/0325721 A1, submitted on the Information Disclosure Statement on 16 DECEMBER 2020, US Patent Documents Cite No. A9, and further in view of YOUSSEF BIADILLAH, US Publication No. 2017/0001191 A1, herein referred ‘YOUSSEF’, submitted on the Information Disclosure Statement on 19 MAY 2020, US Patent Documents Cite No. A46. 
Regarding Claims 6 and 16, the PLANTE reference discloses the claimed invention, but is silent in regards to wherein the sealing member comprises a first layer and a second layer movable with respect to the first layer, the first layer comprises a first opening and the second layer comprises a second opening, wherein a further movement of the cap aligns the first opening and the second opening to release the stabilization fluid from the reservoir.
The YOUSSEF reference discloses a DNA sample collection system, abstract, bodily fluid sample collection device 10, [0148], the DNA sample collection system comprising: a receptacle having a closed end, Figure 1, tube 14, [0148], an open end configured to receive a DNA sample, Figure 1, and a first engagement member, Figure 1, engage 24, [0156]; a cap removably engaged with the receptacle, Figure 1, cap 12, [0151], the cap having a first cap body, Figure 1, first cap portion 20, [0152], a second cap body movable relative to the first cap body, Figure 1, second cap portion 22, and a second engagement member, Figure 1, screw thread 34, [0161], the second engagement member configured to be engaged with the first engagement member to lock the first cap body in place with the receptacle at a locked configuration, [0153-0155], the first cap body closing the open end of the receptacle at the locked configuration, Figure 2; and a reservoir carried by the cap, Figure 1, chamber 16, [0151], the reservoir configured to carry a stabilization fluid and be sealed by a sealing member that is secured in place by the second cap body, [0151], Figure 1 and 2, [0164], wherein, at the locked configuration, the second cap body is further movable relative to the first cap body that is locked in place with the receptacle, Figure 2, and a further movement of the second cap body displaces the sealing member relative to the first cap body to release the stabilization fluid to the receptacle, Figure 2, [0164]; wherein the sealing member comprises a first layer and a second layer movable with respect to the first layer, Figure 8 and 9, second cap portion 22 has an inner wall 36 with apertures 72, the first layer, as well as surface 74, the second layer, [0183-0188], is the first layer comprises a first opening and the second layer comprises a second opening, Figure 8 and 9, aperture 72 and opening 76, [0185], wherein a further movement of the cap aligns the first opening and the second opening to release the stabilization fluid from the reservoir, Figure 8 and 9, [0184].
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention of PLANTE to have a sealing member comprises a first layer and a second layer movable with respect to the first layer, the first layer comprises a first opening and the second layer comprises a second opening, wherein a further movement of the cap aligns the first opening and the second opening to release the stabilization fluid from the reservoir as taught by YOUSSEF to have an active displacement mechanism when the first and second cap portions are engaged with each other for controlled mixing of contents of the chamber and tube, [0184]. 
Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over PLANTE, US Publication No. 2012/0325721 A1, submitted on the Information Disclosure Statement on 16 DECEMBER 2020, US Patent Documents Cite No. A9, in view of SKAKOON, US Publication No. 2012/0046574 A1, submitted on the Information Disclosure Statement on 19 MAY 2020; US Patent Documents Cite No. A51, and further in view of BIADILLAH, US Publication No. 2014/0120531 A1. 
Regarding Claims 7 and 17, the PLANTE reference discloses the claimed invention, but is silent in regards to wherein the sealing member is a valve and a retention disc. 
The SKAKOON reference discloses a DNA sample collection system, abstract, device for collecting oral fluid, [0007], the DNA sample collection system comprising: a receptacle having a closed end, Figure 1-3, collection vessel 102 has closed end at bottom, [0067], an open end configured to receive a DNA sample, Figure 1-3, collection vessel 102 has an open end at top by threading 204, [0067, 0069], and a first engagement member, Figure 2, threads 204, [0069]; a cap removably engaged with the receptacle, Figure 1, header housing 108, [0067], the cap having a first cap body, Figure 1, header housing 108 has a body, [0067], a second cap body movable relative to the first cap body, Figure 2, membrane 202, [0070], and a second engagement member, Figure 3, [0069], Claim 10, the second engagement member configured to be engaged with the first engagement member to lock the first cap body in place with the receptacle at a locked configuration, [0069], the first cap body closing the open end of the receptacle at the locked configuration, Figure 1 and 3; and a reservoir carried by the cap, Figure 1, header housing 108 has a space and a receptacle portion 202, considered to be a reservoir, the reservoir configured to carry a stabilization fluid and be sealed by a sealing member that is secured in place by the second cap body, Figure 1-3, [0067-0069, 0071, 0072], wherein, at the locked configuration, the second cap body is further movable relative to the first cap body that is locked in place with the receptacle, [0069], and a further movement of the second cap body displaces the sealing member relative to the first cap body to release the stabilization fluid to the receptacle; wherein the sealing member is a valve, Figure 2, valve 208, [0069].
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention of PLANTE with the valve of SKAKOON to prevent fluid from coming back out of the collection chamber into the fluid inlet, even if the device is tipped or preventing accidental leaking, until fluid removal is desired, SKAKOON, [0051]. 
The combination above suggests the claimed invention, but is silent in regards to wherein the sealing member comprises a retention disc positioned at an outlet of the reservoir.  
The BIADILLAH reference discloses a DNA sample collection system, abstract, device for collecting and processing samples of bodily fluids containing cells, a receptacle having a closed end, Figure 1A, tube 14 has closed end at bottom, [0095], an open end configured to receive a DNA sample, Figure 1A, tube 14 has open end at top, [0095], and a first engagement member, Figure 1A, engagement feature 28, [0091]; a cap removably engaged with the receptacle, Figure 1A, cap 12, [0091], the cap having a first cap body, Figure 1A, cap 12 has a body, a second cap body movable relative to the first cap body, and a second engagement member, Figure 1A, cap engagement features 34, [0091], the second engagement member configured to be engaged with the first engagement member to lock the first cap body in place with the receptacle at a locked configuration, [0091], the first cap body closing the open end of the receptacle at the locked configuration, Figure 1A; and a reservoir carried by the cap, Figure 1A, interior space 20, [0091],  the reservoir configured to carry a stabilization fluid, [0092], and be sealed by a sealing member that is secured in place by the second cap body, Figure 1A, member 50, [0095] wherein, at the locked configuration, the second cap body is further movable relative to the first cap body that is locked in place with the receptacle, and a further movement of the second cap body displaces the sealing member relative to the first cap body to release the stabilization fluid to the receptacle, [0095], wherein the sealing member  comprises an elongated threaded member extending vertically through the reservoir, Figure 1A, coupling member 50, [0093-0095], and a retention disc positioned at an outlet of the reservoir, Figure 1A, the retention disc and the elongated threaded member secured in place with the second cap body such that the further movement of the second cap body carries the retention disc through the elongated threaded member to disengage the retention disc from the outlet of the reservoir to release the stabilization fluid, [0093-0095], coupling member 50 engages in coupling feature 48 of member 46 and unscrews the member 46 from aperture 22.  
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the combination of PLANTE and SKAKOON with the threading member of BIADILLAH to allow containment of a solution in a part of the cap 12 or tube 14 such that the solution is not released until the cap is at least partially secured to the tube 14, BIADILLAH [0093].
Additional Disclosures Included are: Claim 8: wherein the DNA sample collections system of claim 7, further comprising a lock ring coupled to the retention disc, wherein the lock ring is configured to move towards the first cap body from the second cap body, the movement of the lock ring enabling the retention disc to move along the elongated threaded member to release the stabilization fluid, PLANTE Figure 1A, feature 42, [0092].; and Claim 18: wherein the DNA sample collections system of claim 17, further comprising a lock ring coupled to the retention disc, wherein the lock ring is configured to move towards a receptacle-facing end of the cap from a reservoir-facing end of the cap, the movement of the lock ring enabling the retention disc to move along the elongated threaded member to release the stabilization fluid, PLANTE Figure 1A, feature 42, [0092].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797